            Case 1:21-cv-00445-CJN Document 27 Filed 04/15/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                          )
US DOMINION, INC., DOMINION               )
VOTING SYSTEMS, INC., and                 )
DOMINION VOTING SYSTEMS                   )
CORPORATION                               )
c/o Cogency Global                        )
1025 Vermont Ave., NW, Suite 1130         )
Washington, DC 20005,                     )
                                          )
                Plaintiffs,               )           Case No. 1:21-cv-00445-CJN
                                          )
       v.                                 )
                                          )
MY PILLOW, INC. and                       )
MICHAEL J. LINDELL                        )
343 E 82nd Street #102                    )
Chaska, MN 55318,                         )
                                          )
                Defendants.               )
                                          )


                NOTICE OF ENTRY OF APPEARANCE AND
    MOTION FOR ADMISSION PRO HAC VICE OF ANDREW D. PARKER,
           ELIZABETH S. WRIGHT AND ABRAHAM S. KAPLAN
________________________________________________________________________
                Nathan Lewin and Alyza D. Lewin of Lewin & Lewin LLP, attorneys duly
admitted and in good standing with the Bar of this Court, hereby enter an appearance as
counsel for Defendant My Pillow, Inc. (“My Pillow”) in the above-captioned action
pursuant to Local Civil Rule 83.6, subdivision (a).
                Additionally, Nathan Lewin moves for the admission of Andrew D. Parker,
Elizabeth S. Wright and Abraham S. Kaplan of the law firm of Parker Daniels Kibort
LLC, pro hac vice pursuant to Local Civil Rule 83.2, subdivisions (c) and (d), as counsel
for My Pillow in the above-captioned action. This motion is accompanied by the
         Case 1:21-cv-00445-CJN Document 27 Filed 04/15/21 Page 2 of 4




declarations of Mr. Parker, Ms. Wright and Mr. Kaplan, which certify and establish the
following:
              1.     Mr. Parker, Ms. Wright and Mr. Kaplan have read and are familiar
with the Local Rules of this Court.
              2.     Pursuant to Local Civil Rule 7, subdivision (m), on March 26, 2021,
Mr. Parker exchanged email communications with Thomas Clare, counsel for Plaintiffs.
Mr. Parker informed Mr. Clare that Defendant My Pillow, Inc. would be filing a motion
for admission pro hac vice for Andrew D. Parker, Elizabeth S. Wright, and Abraham S.
Kaplan. Mr. Clare stated that Plaintiffs will not oppose such a motion.
              3.     Accordingly, Nathan Lewin, as a sponsoring member of the Bar of
this Court, respectfully requests the Court permit, Andrew D. Parker, Elizabeth S. Wright
and Abraham S. Kaplan to appear pro hac vice in this matter.


                                          Respectfully submitted,

DATED: April 15, 2021.                   LEWIN & LEWIN, LLP


                                          By /s/ Nathan Lewin
                                            Nathan Lewin (D.C. Bar No. 38299)
                                            Alyza D. Lewin (D.C. Bar No. 445506)
                                            1828 L Street NW, Suite 901
                                            Washington, DC 20036
                                            Telephone: (202) 828-1000
                                            Facsimile: (202) 828-0909
                                            E-mail: nat@lewinlewin.com
                                                    alyza@lewinlewin.com




                                            1
Case 1:21-cv-00445-CJN Document 27 Filed 04/15/21 Page 3 of 4




                     PARKER DANIELS KIBORT LLC


                     By /s/ Andrew D. Parker
                            Andrew D. Parker (MN Bar No. 195042)
                            Elizabeth S. Wright (MN Bar No. 184111)
                            Abraham S. Kaplan (MN Bar No. 399507)
                            888 Coldwell Building
                            123 N. Third Street
                            Minneapolis, MN 55401
                            Telephone: (612) 355-4100
                            Facsimile: (612) 355-4101
                            parker@parkerdk.com
                            wright@parkerdk.com
                            kaplan@parkerdk.com


                     ATTORNEYS FOR DEFENDANT MY PILLOW,
                     INC.




                              2
           Case 1:21-cv-00445-CJN Document 27 Filed 04/15/21 Page 4 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


                                        )
US DOMINION, INC., et al.               )
                                        )
               Plaintiffs,              )            Case No. 1:21-cv-00445-CJN
                                        )
      v.                                )
                                        )
MY PILLOW, INC. et al.                  )
                                        )
               Defendants.              )
                                        )


   [PROPOSED] ORDER FOR ADMISSION PRO HAC VICE OF ANDREW D.
      PARKER, ELIZABETH S. WRIGHT AND ABRAHAM S. KAPLAN
________________________________________________________________________

      Having read the Motion for Admission Pro Hac Vice, it is hereby ordered that the

court permit and enter the appearances of Andrew D. Parker, Elizabeth S. Wright and

Abraham S. Kaplan pro hac vice in this matter.



DATED:                                               ___________________________
                                                     Hon. Carl J. Nichols
                                                     District Court Judge
